  Case 20-02834       Doc 68     Filed 02/26/20 Entered 02/26/20 11:28:17           Desc Main
                                   Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                       )       CHAPTER 7
                                             )
LINDRAN PROPERTIES, LLC                      )       CASE NO. 20-2834
(SHORELINE)                                  )
                                             )
                      DEBTOR.                )       HON. JACK B. SCHMETTERER

                                     NOTICE OF FILING

       PLEASE TAKE NOTICE that on February 26, 2020, the United States Trustee for the
Northern District of Illinois filed with the Clerk of the United States Bankruptcy Court for the
Northern District of Illinois, Eastern Division the UNITED STATES TRUSTEE’S
OBJECTION TO APPLICATION TO AUTHORIZE THE RETENTION AND
EMPLOYMENT OF CLARK HILL PLC AS BANKRUPTCY COUNSEL.


                                                 By: /s/ Jeffrey L. Gansberg
                                                     Jeffrey L. Gansberg, Trial Attorney
                                                     OFFICE OF THE U.S. TRUSTEE
                                                     219 S. Dearborn, Room 873
                                                     Chicago, Illinois 60604
                                                     312-886-3327


                                CERTIFICATE OF SERVICE

       I, Jeffrey L. Gansberg, state that on February 26, 2020, I caused a copy of the NOTICE
OF FILING and the UNITED STATES TRUSTEE’S OBJECTION TO APPLICATION TO
AUTHORIZE THE RETENTION AND EMPLOYMENT OF CLARK HILL PLC AS
BANKRUPTCY COUNSEL to be served on all parties identified as Registrants on the Court’s
Electronic Notice for Registrants and, as to all others, I caused a copy to be sent via First Class
Mail.

                                                     /s/ Jeffrey L. Gansberg
  Case 20-02834          Doc 68    Filed 02/26/20 Entered 02/26/20 11:28:17            Desc Main
                                     Document     Page 2 of 3


Registrants Served Through the Court’s Electronic Notice:

Better Housing Foundation LLC          whackney@salawus.com
                                       jadams@salawus.com
                                       dkreide@salawus.com

UMB, N.A.                              jkapp@mwe.com
                                       jmrobinson@mwe.com

City of Chicago                        chuck.king@cityofchicago.org

Lindran Properties, LLC (Shoreline)    kmorse@clarkhill.com
                                       sschreiber@clarkhill.com
                                       blambert@clarkhill.com

PRE Holdings 14, LLC                   ewalker@perkinscoie.com,
                                       Docketchi@perkinscoie.com
                                       rleibowitz@perkinscoie.com

Community Initiatives, Inc.            Srappin@hrolaw.com

Paperstreet Properties                 sbc@ag-ltd.com

Illinois Finance Authority             mfisher@schiffhardin.com
                                       jyan@schiffhardin.com

Parties Served via First Class Mail:

   Lindran Properties, LLC (Shoreline)               All Types Elevators, Inc.
   4 Dunbar Road                                     c/o Laurie Silvestri, Esq.
   Palm Beach Gardens, Florida 33418-6816            70 West Madison Street | Suite 2020
                                                     Chicago, Illinois 60602-4241

   Bryant & Davalle PC                               CII, as Receiver for the Property
   1210 West Northwest Highway                       c/o Megan McGillivary
   Palatine, Illinois 60067-1897                     29 East Madison Street | Suite 950
                                                     Chicago, Illinois 60602-4535

   Carpet Concepts Company
                  th                                 City of Chicago
   1346 West 79 Street                               Attention: Legal Department
   Chicago, Illinois 60620-3714                      121 North LaSalle Street | Suite 600
                                                     Chicago, Illinois 60602-1244

   City of Chicago – Legal Department
                                                     City of Chicago
   Attention: Greg Janes, Building & License
   30 North LaSalle Street | Suite 700               Attention: Water Department
   Chicago, Illinois 60602-2503                      121 North LaSalle Street | Room 107A
                                                     Chicago, Illinois 60602-1232
Case 20-02834       Doc 68     Filed 02/26/20 Entered 02/26/20 11:28:17          Desc Main
                                 Document     Page 3 of 3



Community Initiatives, Inc., Receiver          Department of Treasury
222 South Riverside Plaza | #380               Internal Revenue Service
Chicago, Illinois 60606-7801                   P.O. Box 7346
                                               Philadelphia, Pennsylvania 19101-7346
Wortham Insurance & Risk Management
1600 West 7th Street                           Unique Equity Property Investments LLC
Fort Worth, TX 76102-2596                      6411 South Parnell Avenue
                                               Chicago, Illinois 60621-2719
HD Supply / Peachtree Business Products        Halsted Law Group LLC
1940 West Oak Circle                           520 North Halsted Street | Apt. 201
Marietta, Georgia 30062                        Chicago, Illinois 60642-7566

Illinois Department of Employment Security     ILLINOIS DEPARTMENT OF REVENUE
Benefit Payment Control Division               Attention: Bankruptcy Unit
P.O. Box 4385                                  P.O. Box 19035
Chicago, Illinois 60680-4385                   Springfield, Illinois 62794-9035

Illinois Finance Authority – Legal             Independent Recycling Services, Inc.
Attention: Elizabeth Weber                     2401 South Laflin Street
160 North LaSalle Street | Suite S-1000        Chicago, Illinois 60608-5005
Chicago, Illinois 60601-3124
                                               Law Offices of Ira Piltz Ltd.
Lakeshore Recycling Systems LLC                8170 McCormick Boulevard | Suite 116
6132 Oakton Street                             Skokie, Illinois 60076-2914
Morton Grove, Illinois 60053-2718
Michael Keefe dba Keefe HVAC                   Midwest Receivable Solution
7408 West Archer Avenue Summit                 P.O. Box 2087
Argo, Illinois 60501-1218                      Kalamazoo, Michigan 49003-2087

Region Snow Removal LLC                        PRE Holdings 14, LLC
328 West Old Ridge Road                        c/o Krusha Patel
                                                                           nd
Hobart, IN 46342-4242                          549 West Randolph Street | 2 Floor
                                               Chicago, Illinois 60661-2208
The Lynd Company
4001 Pond Hill Road                            Peoples Gas
San Antonio, TX 78231-1291                     200 East Randolph Street
                                               Chicago, IL 60601-6302
Resynergy Bill LLC
7575 North Loop 1604 West, Suite 10            UMB Bank N.A.
San Antonio, TX 78249-2968                     c/o Michael Slade, Indenture
                                               Trustee
UMB Bank N.A.                                  120 6th Street, Suite 1400
c/o William Smith                              Minneapolis, MN 55402-1807
McDermott Will & Emery LLP
444 West Lake Street, Suite 4000               US Securities & Exchange
Chicago, IL 60606-0029                         Commission
                                               175 W. Jackson Blvd., Ste. 900
                                               Chicago, IL 60604-2908
